Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered on or about December 29, 2005, which, inter alia, granted plaintiffs motion to compel defendants to execute a hold harmless agreement in favor of the arbitrators in a pending arbitration, unanimously affirmed, with costs.
Having ordered arbitration, the motion court properly directed execution of a hold harmless agreement as demanded *1130by the arbitration panel. To require the parties to expend additional time and effort constituting a new panel that would not insist on a hold harmless agreement would be to contravene the underlying purpose of arbitration of providing an expeditious forum. It would also indirectly and prematurely validate defendants’ unsubstantiated allegation of wrongful conduct on the part of the umpire, an allegation that should await full evidentiary submissions on motions to confirm or vacate the award. Given these circumstances and indications of dilatory conduct by defendants in the arbitrator selection process, and also given that the hold harmless agreement demanded by the arbitrators gives them no more protection than they are already entitled to under the prevailing rule that arbitrators are immune from liability for acts performed in their arbitral capacity (see John Street Leasehold v Brunjes, 234 AD2d 26 [1996], citing, inter alia, Austern v Chicago Bd. Options Exch., Inc., 898 F2d 882 [2d Cir 1990] [citing authority from six other circuits], cert denied 498 US 850 [1990]), compelling execution of such agreement is not to add a term to the parties’ arbitration agreement but, rather, under governing Pennsylvania law, to enforce a necessarily implied obligation (see John B. Conomos, Inc. v Sun Co., Inc. [R & M], 831 A2d 696, 705-706, 2003 PA Super 310, ¶ 15 [2003], appeal denied 577 Pa 697, 845 A2d 818 [2004]; see also 511 W. 232nd Owners Corp. v Jennifer Realty Co., 98 NY2d 144, 153 [2002]). Concur—Tom, J.P, Marlow, Gonzalez, Sweeny and Catterson, JJ.